NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DONALD K. FOGAL,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD, _
Respondent.
2011-3040
Petition for review of the Merit Systems Protection
Board in case no. DC0752100841-I-1.
ON MOTION
ORDER
Upon consideration of the motion to reform the official
caption to designate the Merit Systems Protection Board
as the respondent,
lT lS ORDERED THAT2
(1) The motion is granted. The revised official cap-
tion is reflected above
(2) The Board should calculate its brief due date from
the date of filing of this 0rder.

FoGAL v. MsPB 2
FoR THE CoURT
APR 95 ml 131 Jan H0rba1y;
Date J an Horbaly
Clerk
cc: Donald K. Fogal
Scott T. Palmer, Esq.
Calvin MorroW, Esq. (C0py Of Petitione1"s Infor1nal
Brief Enclosed) ,
s20
FII.ED
ll.s. colum or APPEALs 1133
ms FEnEn»r1. c1Rcurr t
APR 06 2011
JAN|'l0REALY
ClEH(